Citation Nr: 1700585	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  09-41 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for right wrist carpal tunnel syndrome.

3.  Entitlement to service connection for left wrist carpal tunnel syndrome.

4.  Entitlement to a compensable disability rating for residuals of Cesarean section, to include surgical scars.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran served on active duty from November 1980 to December 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  During the pendency of this appeal, original jurisdiction of this matter was transferred to the RO in New Orleans, Louisiana.  This case is also on appeal before the Board from a January 2012 rating decision that granted service connection for residuals of Cesarean section, to include surgical scars, with an evaluation of 0 percent effective June 30, 2008.

This case was previously before the Board in January 2012 when it was decided in part and remanded in part for additional evidentiary development.  It has since been returned to the Board for further appellate action.

The Veteran changed representatives during the pendency of the appeal.  She ultimately changed her representative in June 2014 to the Disabled American Veterans, recognized as the current representative. 

The issue of whether new and material evidence has been submitted to reopen a claim of service connection for lumbar spine degenerative disk disease and strain has been raised by the record, to include correspondence received in April 2014, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9 (b) (2015).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In correspondence received in March 2016, the Veteran requests a videoconference hearing.  Remand is required in order to afford the Veteran her requested hearing. 38 U.S.C.A. § 7107 (b) (West 2014); 38 C.F.R. § 20.700 (a) (2015).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing in accordance with the docket number of this appeal.  The Veteran and her representative are to be notified by letter of the date, time, and place of that hearing, and such notification should be associated with the electronic claims file.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


